Citation Nr: 9901828	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-49 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an increased rating for lumbar intervertebral 
disc syndrome, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1981 
to May 1992.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1996 rating action in which the 
RO denied a rating in excess of 20 percent for the veterans 
service connected lumbar intervertebral disc syndrome.  The 
veteran appealed.  In September 1998, the veteran appeared 
before the undersigned member of the Board for a hearing at 
the RO.  At his September 1998 Travel Board hearing, and in 
documents submitted at that time, the veteran raised the 
issues of entitlement to service connection for an acquired 
psychiatric disorder, a left ankle disorder and a right ankle 
disorder, and entitlement to a total rating for compensation 
purposes based on individual unemployability due to service 
connected disability.  These issues are referred back to the 
RO for initial consideration.


REMAND

The veteran and his representative contend, in essence, that 
his service connected lumbar intervertebral disc syndrome is 
more disabling than currently evaluated and warrants a rating 
in excess of 20 percent.

The veteran submitted a report of MRI of the lumbosacral 
spine conducted in January 1995.  The radiological impression 
was mild disc desiccation with central posterior disc 
herniation at the L3-4 or L4-5 level.  It was recommended 
that plain films in AP and lateral projection would more 
accurately depict the disc level involved.

On VA examination in May 1996, the veteran complained of 
weakness in the right leg and low back pain.  He presented a 
history of falling on his right side in service in 1990 
during a basketball game.  He immediately felt pain  in the 
low back and right leg.  An MRI revealed a herniated disc at 
L4-5.  The veteran indicated that he 


had received intermittent courses of physical therapy without 
improvement.  The veteran has not had surgery on his back.  
On examination, the veteran failed to perform heel walking or 
toe walking.  Forward trunk flexion was possible to 40 
degrees; extension was restricted to neutral and lateral 
flexion was to 15 degrees on both sides.  Left lateral 
rotation was possible to 45 degrees; the veteran would not 
rotate past neutral on the right.  He complained of 
tenderness to palpation over the right gluteal area and pain 
in the low back with straight leg raising.  Straight leg 
raising on the left was negative.  Muscle strength testing 
was characterized by give way weakness throughout both lower 
extremities.  The veteran noted decreased pin prick sensation 
over the entire right lower extremity in a nondermatomal 
distribution.  The VA examiner reviewed an April 1992 MRI of 
the lumbosacral spine which was interpreted to show 
degenerative disc disease at L4-5 with a right paramedian 
herniated nucleus pulposus (HNP) at that level and a likely 
subclinical bulge at L5-S1.  There was also a February 1992 
CT scan which was compatible with a central HNP at L4-5.  The 
diagnostic impression was status post low back injury with 
HNP at L4-5.

The Board notes that the May 1996 VA examination of the 
veterans back did not take into account the provisions of 
38 C.F.R. §§ 4.40, and 4.45, and the guidelines set forth by 
the United States Court of Veterans Appeals (Court) in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  To the extent that there 
had been any question as to whether these regulations and 
Court precedent apply in cases where less than the maximum 
rating for a low back disability is assigned, or is capable 
of assignment under Diagnostic Code 5293, reference is made 
to VAOPGCPREC 36-97 issued on December 12, 1997.  Against 
this background, further VA examination is warranted.

At his September 1998 Travel Board hearing, the veteran 
testified that he has received treatment at the St. Albans, 
New York VA Medical Center (VAMC) consisting of exercises, 
medication, and various assistive devices including a cane, 
brace and TENS unit.  He uses the brace once a week, but uses 
the TENS unit 1-2 times per day for 30 minutes at a time.  On 
one occasion in 1996, the veteran testified that he had to go 
to the emergency room because of back pain.  On another 

occasion, he required medical intervention to stop a muscle 
spasm in his back.  The veteran indicated that he also has 
urinary problems, that a doctor has related to his back 
disorder, consisting of weak urination and dribbling.  He 
reported that he gets very tired because of his back pain.  
He has not had surgery on his back, but indicated that he was 
told he may require surgery in the future.  He described 
weakness and pain in both legs, worse on the left.  The 
veteran maintained at the hearing that he was originally 
diagnosed with one HNP and now may have two HNPs based on a 
January 1995 MRI of his lumbosacral spine.  The veterans 
father testified that the veteran is currently living with 
him.  He has continued to seek employment even after he was 
awarded Social Security Disability benefits, but is unable to 
get hired by anyone because of his back and other problems.

VA outpatient treatment records from the Brooklyn, New York 
VAMC were submitted at the hearing with a waiver of RO review 
pursuant to the provisions of 38 C.F.R. § 20.1304 (c) (1998).  
Appellate review of these records shows intermittent 
treatment for complaints of chronic low back pain and HNP.

The veteran also submitted a copy of a decision awarding 
Social Security Disability benefits in April 1998.  The Court 
has held that in such instances, and with regard to the issue 
before the Board on appeal, the medical records underlying 
the award of Social Security Disability benefits must be 
obtained and reviewed by VA.  Massors v. Derwinski, 2 
Vet.App. 181 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 
(1992).

The veteran also testified at his Travel Board hearing that 
he had been treated at the St. Albans, New York VA Medical 
Center (VAMC) since 1996, the date of the most recent 
treatment records from that facility now in the claims 
folder.  The veterans representative indicated that she 
would obtain those treatment records and submit them to the 
Board with a waiver of RO review pursuant to the provisions 
of 38 C.F.R. § 20.1304 (c) (1998).  No additional medical 
records have been received at the Board.



For these reasons, case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his low back disorder since 
December 1997, the date of the most 
recent VA outpatient treatment records in 
the claims folder.  Based on his 
response, the RO should obtain copies of 
all treatment records from the identified 
source(s), to include records dated after 
May 1996 from the St. Albans, New York 
VAMC, as reported to exist by the veteran 
at his hearing, and associate them with 
the claims folder.

2.  The RO should obtain a complete copy 
of the veterans file with the Social 
Security Administration, including a copy 
of all medical records associated with 
the veterans application which supported 
the award of disability benefits in April 
1998.

3.  After the aforementioned records 
have been obtained, the veteran should 
be afforded a special VA orthopedic 
examination to determine the degree of 
severity of his service connected low 
back disorder.  The claims folder MUST 
be made available to the examining 
physician prior to the examination and 
the examiner should indicate that a 
review of the claims folder was 
accomplished.  Such tests as the 
examining physician deems necessary 
should be performed.  All findings 
should be reported in detail.  The 
examiner 
should report ranges of motion of the 
low back in degrees and in all planes 
and state whether the limitation of 
motion exhibited is slight, moderate or 
severe in degree.  The examiner should 
express an 

opinion as to whether the veterans 
lumbar intervertebral disc syndrome is 
moderate with recurring attacks, severe 
with recurring attacks and intermittent 
relief, or pronounced with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to site of diseased disc, 
with little intermittent relief.  
Finally, the examining physician should 
review pertinent aspects of the 
veterans medical and employment 
history, and comment on the effects of 
the veterans service connected low back 
disorder upon the veterans ordinary 
activity and on how it impairs him 
functionally, particularly in the work 
place.  The examiner should also 
specifically comment on the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by 
DeLuca, supra, and 38 C.F.R. §§ 4.40 and 
4.45 (1998).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO should then review the record and the claim should be 
readjudicated.  If the determination remains adverse to the 
veteran, both the appellant and his representative should be 
provided with a Supplemental Statement of the Case.  The 
veteran and his representative should be given the 
opportunity to respond within the 


applicable time.  Thereafter, the case should be returned to 
the Board, if in order.  The appellant need take no action 
unless otherwise notified.  The purpose of this 
remand is to procure clarifying data and to comply with a 
precedent Court decision.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
